REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to include limitations previously indicated as allowable in claim 16 in the Office action mailed on 04/03/2020.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system comprising:(a) a compression garment comprised at least in part of an elastic material forming a plurality of bands wrappable around a limb of a patient; (b) at least one electronic gauge applied to the compression garment and adapted to indicate a predetermined amount of stretch that has been applied to the elastic material in position on the limb of the patient and/or adapted to indicate a predetermined level of compression being applied to the limb of the patient by the elastic material; (c) first and second fiducial markers positioned in spaced-apart relation on the garment, each fiducial marker being electrically conductive and including a piece of a magnetic or magnetically-attractable material; and (d) a linear potentiometer operationally associated with a strain gauge adapted to detect a change in resistance, inductance and/or capacitance between the first and second fiducial markers as the fiducial markers move relative to each other incident to the stretch of the elastic material.
Claims 2-7, 10-14, and 17-18 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Claim 8 was amended into independent form include limitations previously indicated as allowable in the Office action mailed on 04/03/2020.
Regarding claim 8, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system comprising:; (a) a compression garment comprised at least in part of an elastic material forming a plurality of bands wrappable around a limb of a patient; and (b) at least one electronic gauge applied to the compression garment and adapted to indicate a predetermined amount of stretch that has been applied to the elastic material in position on the limb of the patient and/or adapted to indicate a predetermined level of compression being applied to the limb of the patient by the elastic material, wherein the electronic gauge includes an audible signal emitter that emits a sound indicative of whether the compression garment is being applied with proper, too little or too much compression.
Claim 9 depends from claim 8 and is allowable for all the reasons claim 8 is allowable.

Claim 15 was amended into independent form include limitations previously indicated as allowable in the Office action mailed on 04/03/2020
Regarding claim 15, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system comprising: (a) a compression garment comprised at least in part of an elastic material forming a plurality of bands wrappable around a limb of a patient; and (b) at least one electronic gauge applied to the compression garment and adapted to indicate a predetermined amount of stretch that has been applied to the elastic material in position on the limb of the patient and/or adapted to indicate a predetermined level of compression being applied to the limb of the patient by the elastic material, wherein the electronic gauge is detachably secured to the compression garment by a thin film magnet.

Claim 19 was amended to include limitations previously indicated as allowable in claim 16 in the Office action mailed on 04/03/2020.
Regarding claim 19, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system comprising:(a) a compression garment comprised at least in part of an elastic material forming a sheet wrappable around a limb of a patient; (b) at least one electronic gauge applied to the compression garment and adapted a predetermined amount of stretch that has been applied to the elastic material in position on the limb of the patient and/or adapted to indicate a predetermined level of compression being applied to the limb of the patient by the elastic material; (c) first and second fiducial markers positioned in spaced-apart relation on the garment, each fiducial marker being electrically conductive and including a piece of a magnetic or magnetically-attractable material; and (d) a linear potentiometer operationally associated with a strain gauge adapted to detect a change in resistance, inductance and/or capacitance between the first and second fiducial markers as the fiducial markers move relative to each other incident to the stretch of the elastic material.
Claim 20 depends from claim 19 and is allowable for all the reasons claim 19 is allowable.

Newly added claim 21 was amended to include limitations previously indicated as allowable in claim 18 in the Office action mailed on 04/03/2020.
Regarding claim 21, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system comprising:(a) a compression garment comprised at least in part of an elastic material forming a sheet wrappable around a limb of a patient; and (b) at least one electronic gauge applied to the compression garment and adapted a predetermined amount of stretch that has been applied to the elastic material in position on the limb of the patient and/or adapted to indicate a predetermined level of compression being applied to the limb of the patient by the elastic material, wherein the electronic gauge includes an audible signal emitter that emits a sound indicative of whether the compression garment is being applied with proper, too little or too much compression.


Regarding claim 22, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system comprising: (a) a compression garment comprised at least in part of an elastic material forming a sheet wrappable around a limb of a patient; and (b) at least one electronic gauge applied to the compression garment and adapted a predetermined amount of stretch that has been applied to the elastic material in position on the limb of the patient and/or adapted to indicate a predetermined level of compression being applied to the limb of the patient by the elastic material, wherein the electronic gauge is detachably secured to the compression garment by a thin film magnet.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784